Blackburn, Presiding Judge,
concurring specially.
I agree with the analysis and the holding of the majority. I write separately to suggest that the trial court appoint a guardian ad litem as an additional measure to protect the rights of the patients. Although a special master could protect the confidentiality of the *785patients’ records, the appointment of a special master would be for the court’s benefit, e.g., as the majority noted the trial court could conduct an in camera inspection of the records itself. The appointment of a guardian ad litem, however, would be for the benefit and protection of the patients’ rights and interests.
Decided June 30, 1999 — Cert. applied for.
Cristina C. Higgins, Robert J. Raubach, for appellant.
Garrett & Gilliard, Michael C. Garrett, Jay M. Sawilowsky, for appellees.
I am authorized to state that Judge Barnes joins in this opinion.